QUARLES, C. J.
— I dissent. When this court reverses a judgment, and remands it to the district court for the purpose of entering a certain judgment, it should so direct in the remittitur. In Jones v. Stoddart, ante, p. 210, 67 Pac. 650, this court held that the plaintiff might, by amended complaint, change the nature of his claim. That was an equitable action. The action of this court in this proceeding precludes the respondents in the appeal set forth in the petition from exercising that right.